DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-21 are pending.  

Claim Objections
Claims 5, 7, 12, 14, 19, and 21 are objected to because of the following informalities:  
Claims 5, 12, and 19, last line: “the vehicle-dependent information” lacks antecedent basis.  
Claim 7, 14, and 21, first line “the vehicle-dependent features” lacks antecedent basis.  
Appropriate correction is required.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-5, 8-12, and 15-19 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-5, 8-12, and 15-19 of U.S. Patent No. . Although the claims at issue are not identical, they are not patentably distinct from each other because the patent’s claims recite all of the limitations of the present application’s claims 1-5, 8-12, and 15-19.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 2, 5, 8, 9, 12, 15, 16, and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ferguson et al. (US Patent No. 9,248,834).
Ferguson teaches:
Re claim 1.  A computer-implemented method for operating an autonomous vehicle, the method comprising: 
perceiving a surrounding environment of the autonomous vehicle to identify one or more vehicles nearby (910 and 940, Figure 9; and column 5, lines 7-15); 
for each of the identified vehicles (column 5, line 7-15: objects), 
obtaining a first set of features for the identified vehicle extracted from vehicle-independent information associated with the identified vehicle, the vehicle-independent information including physical constraints imposed on the identified vehicle (column 5, line 7-15: the contextual information may include 
obtaining a second set of features extracted from sensor data captured by one or more sensors of the autonomous vehicle perceiving behaviors of the identified vehicle (column 5, line 7-15: the contextual information may identify the heading, location, and speed of other vehicles), and 
predicting one or more trajectories for the identified vehicle by applying a machine learning model to the first set and the second set of features for the identified vehicle (950 and 960, Figure 9; and column 13, lines 22-42: using a machine learning classifier to determine a likelihood value for each trajectory for the detected vehicle based on the future trajectories and the contextual information); and 
controlling the autonomous vehicle based on the one or more predicted trajectories of the one or more identified vehicles (960, Figure 9).

Re claim 2.  Further comprising, for each of the identified vehicles, determining the current location of the identified vehicle based at least in part on the sensor data (column 5, line 7-15).

Re claim 5.  Wherein predicting one or more trajectories for the identified vehicle by applying the machine learning model to the first and the second set of features includes invoking the machine learning model to output the one or more trajectories based on the vehicle-independent and the vehicle-dependent information (950 and 960, Figure 9; and 

Re claim 8.  A non-transitory machine-readable medium having instructions stored therein, which when executed by a processor, cause the processor to perform operations of operating an autonomous vehicle, the operations comprising: 
perceiving a surrounding environment of the autonomous vehicle to identify one or more vehicles nearby (910 and 940, Figure 9; and column 5, lines 7-15); 
for each of the identified vehicles (column 5, line 7-15: objects), 
obtaining a first set of features for the identified vehicle extracted from vehicle-independent information associated with the identified vehicle, the vehicle-independent information including physical constraints imposed on the identified vehicle (column 5, line 7-15: the contextual information may include environmental information, such as lighted signals from other objects, states of traffic signals, weather conditions, traffic signs, etc.; and column 13, lines 1-21), 
obtaining a second set of features extracted from sensor data captured by one or more sensors of the autonomous vehicle perceiving behaviors of the identified vehicle (column 5, line 7-15: the contextual information may identify the heading, location, and speed of other vehicles), and 
predicting one or more trajectories for the identified vehicle by applying a machine learning model to the first set and the second set of features for the identified vehicle (950 and 960, Figure 9; and column 13, lines 22-42: using a 
controlling the autonomous vehicle based on the one or more predicted trajectories of the one or more identified vehicles (960, Figure 9).

Re claim 9.  Wherein the operations further comprise, for each of the identified vehicles, determining the current location of the identified vehicle based at least in part on the sensor data (column 5, line 7-15).

Re claim 12.  Wherein predicting one or more trajectories for the identified vehicle by applying the machine learning model to the first and the second set of features includes invoking the machine learning model to output the one or more trajectories based on the vehicle-independent and the vehicle-dependent information (950 and 960, Figure 9; and column 13, lines 22-42: using a machine learning classifier to determine a likelihood value for each trajectory for the detected vehicle based on the future trajectories and the contextual information).

Re claim 15.  A data processing system, comprising: 
a processor (column 6, lines 1-4); and 
a memory coupled to the processor to store instructions, which when executed by the processor, cause the processor to perform operations (column 6, lines 1-4), the operations including 

for each of the identified vehicles (column 5, line 7-15: objects), 
obtaining a first set of features for the identified vehicle extracted from vehicle-independent information associated with the identified vehicle, the vehicle-independent information including physical constraints imposed on the identified vehicle (column 5, line 7-15: the contextual information may include environmental information, such as lighted signals from other objects, states of traffic signals, weather conditions, traffic signs, etc.; and column 13, lines 1-21), 
obtaining a second set of features extracted from sensor data captured by one or more sensors of the autonomous vehicle perceiving behaviors of the identified vehicle (column 5, line 7-15: the contextual information may identify the heading, location, and speed of other vehicles), and  
Atty. Docket No.: 209922.0333.4 (P067C) 32predicting one or more trajectories for the identified vehicle by applying a machine learning model to the first set and the second set of features for the identified vehicle (950 and 960, Figure 9; and column 13, lines 22-42: using a machine learning classifier to determine a likelihood value for each trajectory for the detected vehicle based on the future trajectories and the contextual information), and 


Re claim 16.  Wherein the operations further comprise, for each of the identified vehicles, determining the current location of the identified vehicle based at least in part on the sensor data (column 5, line 7-15).

Re claim 19.  Wherein predicting one or more trajectories for the identified vehicle by applying the machine learning model to the first and the second set of features includes invoking the machine learning model to output the one or more trajectories based on the vehicle-independent and the vehicle-dependent information (950 and 960, Figure 9; and column 13, lines 22-42: using a machine learning classifier to determine a likelihood value for each trajectory for the detected vehicle based on the future trajectories and the contextual information).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 10, 11, 17, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US Patent No. 9,248,834) as applied to claims 1, 8,  above, and further in view of Ahmad et al. (“Bayesian Intent Prediction in Object Tracking Using Bridging Distributions”).
The teachings of Ferguson have been discussed above.  Ferguson further teaches:
Re claims 3, 10, and 17.  Wherein the vehicle-independent information further includes a time when the vehicle is identified (column 9, lines 58-66), driving conditions (column 5, lines 15), and traffic information (column 12, line 62) that further impose the physical constraints on the vehicle.

Ferguson fails to specifically teach: (re claims 3, 10, and 17) Wherein the vehicle-independent information further includes points of interest (POI) and event information that further impose the physical constraints on the vehicle; and (re claims 4, 11, and 18) wherein the POI and event information includes information representing a destination heading for the identified vehicle.
Ahmad teaches, at the abstract, facilitating automated decision making based on a prediction of an intended destination of a tracked vehicle, and the vehicle’s future trajectory.  
In view of Ahmad’s teachings, it would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to include, with the method as taught by Ferguson, (re claims 3, 10, and 17) Wherein the vehicle-independent information further includes points of interest (POI) and event information that further impose the physical constraints on the vehicle; and (re claims 4, 11, and 18) wherein the POI and event information includes information representing a destination heading .  

Claims 6, 7, 13, 14, 20, and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Ferguson et al. (US Patent No. 9,248,834) as applied to claims 1, 8, and 15 above, and further in view of Solver (“Training an Artificial Neural Network - Intro”).
The teachings of Ferguson have been discussed above.  Ferguson fails to specifically teach: (re claims 6, 13, and 20) wherein applying a machine learning model to the first set and the second set of features for the identified vehicle comprises: 
supplying the first set of features to a first input layer of the machine learning model; and 
supplying the second set of features to a second input layer of the machine learning model, wherein the first input layer and the second input layer provide respective features to a first hidden layer of the machine learning model.

Solver teaches, at the first paragraph on the second page, a neural network is structured to have an input layer in which the values in a data record are input.  This input layer feeds data to one or more hidden layers before the data is transmitted to an output layer to provide a useful result of the machine learning process.   This allows a neural network to produce a usable result from various input data. 

(re claims 6, 13, and 20) wherein applying a machine learning model to the first set and the second set of features for the identified vehicle comprises: supplying the first set of features to a first input layer of the machine learning model; and supplying the second set of features to a second input layer of the machine learning model, wherein the first input layer and the second input layer provide respective features to a first hidden layer of the machine learning model; since Solver teaches a neural network is structured to have an input layer in which the values in a data record are input.  This input layer feeds data to one or more hidden layers before the data is transmitted to an output layer to provide a useful result of the machine learning process.   This allows a neural network to produce a usable result from various input data. 
The vehicle-independent information and the behaviors of the identified vehicle, collectively referred to as contextual information in Ferguson, is input into the machine learning classifier as discussed at column 13, lines 22-42 of Ferguson.  It would have been obvious to use a neural network with an input layer and a hidden layer as discussed by Solver to yield the predictable result of providing useful output data from the machine learning classifier.   
Paragraph [0055] of the present specification as filed indicates the claimed first and second input layers are simply sets of input neurons; they appear to be groupings of input data, which are all applied as part of the same input layer, such as the input layer illustrated in the second figure of Solver.  That is, claims 6, 13, and 20 are being 

Ferguson further teaches:
Re claims 7, 14, and 21.  Wherein the vehicle-dependent features are provided to the second input layer of the machine learning model in a recurring manner (column 17, lines 51-55; the vehicle must continuously account for up-to-date information in order to successfully navigate its environment).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SPENCER D PATTON whose telephone number is (571)270-5771.  The examiner can normally be reached on Monday to Friday 9:00-5:00 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Khoi Tran can be reached on (571)272-6919.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/SPENCER D PATTON/Primary Examiner, Art Unit 3664